                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA




                                                                Crim. No. 19-134




                                        OPINION

        Counsel for defendant Terry Suggs, Jr. ("Suggs") filed a motion to

modify the existing order of pretrial detention and release him from the

Allegheny County Jail ("ACJ") in light of the COVID-19 pandemic (ECF No.

102). The government filed a response in opposition to Suggs's request (ECF

No. 110). For the reasons that follow, Suggs' motion will be denied.

        Suggs was originally detained on February 25, 2019, and held in state

custody. Suggs was indicted by a federal grand jury on May 8, 2019, for

conspiracy to possess with intent to distribute 5 kilograms or more of cocaine

and 500 grams or more of methamphetamine (count 1) and possession with intent to

distribute those substances (count 3). The government charges Suggs with possession of 23

kilograms of cocaine. Suggs faces a statutory mandatory minimum of 10 years imprisonment

at each count, which will increase to a minimum of 15 years if the government files a § 851

information about Suggs’ prior felony drug conviction, see ECF No. 110 at 1-2, 3-4.
  The government filed a request for detention (ECF No. 29). On May 24, 2019, a

detention hearing was held before a United States Magistrate Judge. After

considering the factors set forth in 18 U.S.C. § 3142(g) and the information

presented at the hearing, the magistrate judge found by clear and convincing

evidence that no condition or combination of conditions would reasonably assure

the safety of the community (ECF No. 52).The magistrate judge's reasons for

detention included the following: the rebuttable presumption under 18 U.S.C. §

3142(e)(3); the lengthy term of imprisonment Suggs faces; the strong weight of the

evidence against him; Suggs’s prior criminal history; his participation in criminal

activity while on probation, parole or supervision; and his prior violations of

supervision (ECF No. 52). Suggs never requested review of the detention order by this

court. In his pending motion, Suggs does not contest that he was lawfully detained

under the provisions of 18 U.S.C. § 3142.

       Although not specifically stated, the court presumes that Suggs seeks relief

under the provision of the Bail Reform Act governing temporary release, which states

in pertinent part: "[t]he judicial officer may, by subsequent order, permit the

temporary release of the person, in the custody of a United States Marshal or another

appropriate person, to the extent that the judicial officer determines such release to be

necessary for preparation of the person's defense or for another compelling reason."

18 U.S.C. § 3142(i) (emphasis added). The court is unaware of any authority that

provides a defendant with a right to a hearing when he seeks temporary release under §

3142(i). Indeed, Suggs’s attorney requested that the motion be decided without a

hearing. The court is able to resolve the motion without a hearing or oral argument.



                                              2
        Suggs contends that he is at much graver risk of contracting COVID-19

at ACJ than if released and that he is particularly vulnerable because he has a

documented history of asthma and diabetes (see medical records at ECF No.

102-1). Suggs argues that the ACJ is not performing proper screening to prevent

his possible exposure to Covid-19 and seeks his immediate release. Suggs

maintains that although he lacks ties to western Pennsylvania, he has available

(albeit unspecified) local facilities where he can reside for the pendency of this

case if released. Suggs asserts that his offenses were non-violent and that he

does not pose a danger to the “safety of the community.”

        In opposing the motion, the government proffers that Suggs is involved

in large-scale drug trafficking, which is inherently dangerous to the community.

The government points out that Suggs committed multiple crimes, including the

charged offenses in this case, while on probation, parole or bond. The

government notes Suggs’s extensive criminal history involving drugs and lack of

gainful employment, and expresses skepticism that residing at an undisclosed

location in this district will prevent Suggs from engaging in further criminal

conduct. The government also opposes a return to Suggs’ hometown of

Philadelphia. In sum, the government maintains that Suggs failed to overcome

the rebuttable presumption that no conditions of release can adequately protect

the safety of the community.1

        The court recognizes the potential for Suggs's exposure to the COVID-19 virus

at the Allegheny County Jail ("ACJ") and that three inmates have tested positive.


1
 The government refers to Suggs’ international travel, but the court does not need to resolve whether
Suggs poses a flight risk.

                                                     3
Unfortunately, that potential exists anywhere in the community. As explained in detail

by the government in its response, the ACJ, along with this court and other local

authorities, have taken the necessary steps and precautions to help stop the spread of the

COVID-19 virus amongst the population of Allegheny County, including those

individuals detained in the ACJ. Additionally, there is no indication that Suggs's

medical needs are not being addressed at the ACJ; in fact, he is seemingly receiving

appropriate medical care for his asthma and diabetes. While the court is sympathetic to

Suggs's medical concerns and claims regarding possible complications caused by the

COVID-19 virus, such speculation concerning possible future conditions does not

constitute a "compelling reason" for temporary release. In other words, Suggs's current

arguments for release do not outweigh the factors considered by the magistrate judge in

ordering his detention.




Conclusion

           The court concludes that the order detaining Suggs remains appropriate.

   Temporary release of Suggs is not warranted. The motion to modify the existing

   order of pretrial detention and release him from the Allegheny County Jail

   ("ACJ") in light of the COVID-19 pandemic (ECF No. 102) will be DENIED.

           An appropriate order follows.



Dated: April 14, 2020



                                              /s/ Joy Flowers Conti
                                              Joy Flowers Conti
                                              Senior United States District Judge


                                             4
